This is a companion case, and similar in every respect to the case of Isaac T. Cook and George E. Ricker v. W. H. Pontious, decided at this term, wherein the decree of the court below was reversed with directions. See 98 Fla. 373, 122 So. R. 765.
Under the opinion above mentioned, the decree of the court below in this case will be reversed, with directions for *Page 381 
the chancellor to dismiss the bill of complaint, without prejudice to the rights of the complainant to file another bill of complaint, should the respondents named as owners of the former record title to the property described in the present bill of complaint, or those claiming under them, ever assert claims or interests under such former record title derogatory to the title of complainants under the drainage tax deed.
Reversed with directions.
WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.
TERRELL, C. J., disqualified.